DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-12 and 15-17 are directed to an allowable method. Claim 13, previously withdrawn from consideration as a result of a species election requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 1-9 and 40 are directed to the invention of a composition, claims 18-32 are directed to a method of discovery of a cell-produced secondary metabolic compound in a microbial strain containing putative unexpressed or under expressed genes encoding enzymes for biosynthesis of a chemical entity having a medicinal or industrial biological activity, and claims 33-39 are directed to a method of increasing or accelerating production of a microbial secondary metabolism compound by a producing microorganism, have NOT been rejoined.

The application has been amended as follows:
Claims 1-9 and 18-40, canceled.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The prior art does not teach a method comprising culturing cells of at least one strain of microorganism with γ-butyrolactone racemic mixture comprises two or more of the compositions selected from formulas I-VII to obtain production of a bioactive product, wherein the γ-butyrolactone is non-cognate to the strain, and the yield of the bioactive product per unit of volume of culture or weight of cells is at least two-fold greater than that from control cells of the strain not contacted with the γ-butyrolactone compositions and otherwise identically cultured and analyzed, as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNN Y FAN/Primary Examiner, Art Unit 1651